         Case 1:20-cv-01232-CL     Document 33   Filed 04/21/21   Page 1 of 2



Richard B. ThieroH: Jr., OSB#763565
JACOBSON THIEROLF & DICKEY, P.C.
Two N. Oakdale Avenue
Medford, OR 97501
Tel.: (541) 773-2727
11hierolf@j tdlegal .com

Matthew Rowan, OSB# I04927
COLLINS ROWAN LLP
219 S. Holly Street
Medford, OR 97501
Tel.: (541) 773-3606
mrowan@collinsrowan.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION

JUAN ANTHONY SANCHO, an individual,                Case No: 1:20-cv-01232-CL

               Plainliff,
                                                   SUMMONS IN A CIVIL ACTION -
                                                      DENNIS STEIGER
               vs.

JACKSON COUNTY, OREGON, AN
OREGON GOVERNMENTAL ENTITY; AND
fN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES AS DEPUTIES EMPLOYED
BY THE JACKSON COUNTY OREGON
SHERIFF'S DEPARTMENT: BRADY
BJORKLUND, DAMIEN BUCKMAN,
JEFFREY CARPENTER, STEPHEN
DAFFRON, DAVID DALTON, MELISSA
DICOSTANZO, TROY HAMILTON,
MICHAEL HAMMOND, CYNTHIA
MALLARI, TAWNYA SELLERS, DENNIS
STEIGER, AND DANIELLE THURNBAUER

               Defendants.

\ \\

\\\



SUMMONS IN A CIVIL ACTION -- DENNIS STEIGER- l
         Case 1:20-cv-01232-CL         Document 33       Filed 04/21/21      Page 2 of 2



TO:            DENNIS STEIGER
               C/O JACKSON COUNTY COUNSEL
               l 0 S. OAKDALE A VENUE, ROOM 214
               MEDFORD, OR 97501


       A lawsuit has been filed against you.
               With.in 21 days after service of this summons on you (not counting the day you
received it) - or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3)-you must serve on
the plaintiff an answer to the attached amended complaint or a motion under Rule 12 of the
Pederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiffs attorney, whose name and address are:
                               RICHARD B. THIEROLF, JR.
                               JACOBSON THIEROLF & DICKEY, P.C.
                               TWO N. OAKDALE A VENUE
                               MEDFORD, OR 97501

       If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.
                                                MARYL. MORAN
                                               CLERK OF COURT




Dated: _ _     Y-_]d~·'L
                       _\_ __




SUMMONS IN A CIVIL ACTION - DENNIS STEIGER - 2
